UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 24, 2012 EXTERRAN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33666 74-3204509 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 16666 Northchase Drive, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 836-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders (the “Annual Meeting”) of Exterran Holdings, Inc. (“we” or “our”) was held on April 24, 2012.Of the 64,272,709 shares of our Common Stock outstanding and entitled to vote at the meeting, 49,531,193 shares were present either in person or by proxy. The following describes the matters considered by our stockholders, as well as the votes cast, at the Annual Meeting: 1. The following directors were elected to serve until the next annual meeting of stockholders or until their successors are duly elected and qualified: Votes For Votes Withheld Broker Non-Votes Uriel E. Dutton Gordon T. Hall J.W.G. Honeybourne Mark A. McCollum William C. Pate Stephen M. Pazuk Christopher T. Seaver Mark R. Sotir 2. The appointment of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2012 was ratified as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 3. The compensation provided to our Named Executive Officers for 2011, as disclosed in our proxy statement for the Annual Meeting, was approved as follows: Votes For Votes Against Abstentions Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN HOLDINGS, INC. April 27, 2012 By: /s/ Donald C. Wayne Donald C. Wayne Senior Vice President, General Counseland Secretary 3
